   Case 3:19-cv-01030-SMY-RJD Document 17 Filed 10/01/19 Page 1 of 1 Page ID #77


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        Southern District of Illinois


                      Yvette L. Jackson
                                                                         )
                                                                         )
                                                                         )
                                                                         )
                            Plaintiff(s)                                 )
                                                                         )
                                v.                                            Civil Action No. 3:19-CV-01030- SMY-RJD
                                                                         )
 East Saint Louis Board of Education District 189 and                    )
                                                                         )
                       Arthur R. Culver                                  )
                                                                         )
                           Defendant(s)                                  )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
                                           Arthur R. Culver
                                           Superintendent
                                           1005 State Street
                                           East Saint Louis, IL. 62201



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintifr s attorney,
whose name and address are:

                                           Larry Fields Attorney at Law
                                           Fields and Associates LLC
                                           401 South 18th Street, Suite 425
                                           St. Louis, MO. 63103
                                           314-241-3535                                                                 a
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                 CLERK OF COURT
